Title: Evening Orders, 26 May 1756
From: Washington, George
To: 



[Winchester, 26 May 1756]

Evening Orders.
As many Draughts are expected up for the Regiment immediately—the Commissary is to call in all the countrys arms, which he has delivered out of the Stores, upon receipts given to the people. If the people of the Town or Country, have any arms, clothes, Blankets, &c. &c. belonging to the Soldiers, which they have bought; they are desired to give them in immediately to the commanding officer: If they are found in their possession after issuing this order; they must expect to be prosecuted to the utmost rigour of the Law; which has laid a penalty

of twenty pounds (upon any person who buys or exchanges any arms, Clothes &c. with a Soldier;) to be paid to the Informer.
The Commissary by the first conveyance to Conogochieg, is to send Captain Stewart, commanding Officer at that place, six axes, eight blankets, three bayonets, and twelve cartouch-boxes.
